TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2014



                                     NO. 03-13-00167-CR


                                  Ismael Sarinana, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.